SMITH, District Judge
(dissenting).
The question at issue is whether the Act covers maintenance workers in a rented building, approximately 20% of whose rentable space is occupied by tenants producing on the premises goods for interstate commerce. Because only a portion of the space rented by these tenants is used in the production of goods for commerce, the trial court’s determination is upheld that less than a substantial amount of the space serviced by these employees is devoted to the production of goods for commerce and that their work is not in substantial part necessary to the production of goods for commerce.
This appears to me too restrictive a veiw. The opinion of this Court in Roberg v. Henry Phipps Estate, 2 Cir., 156 F.2d 958, 962, 963, in its sixth and seventh subdivisions, took the view that if tenants occupying approximately 20% of the space serviced were engaged in production of goods for interstate commerce under the Mabee case, then the building maintenance employees were substantially engaged in an occupation necessary to the production of goods for commerce and were within the coverage of the Act.
The Roberg decision in this respect was not dictum except in a rather narrow sense. It could have rested on the other grounds stated and the point not been passed upon. The Court chose however to consider the point and disposed of it in a reasoned opinion.
We should not depart from so recent a decision except for compelling reasons. No such reasons appear to me sufficiently. The test announced by my brothers for *107determining substantially is logically justifiable. It lacks, however, the certainty and utility of the rule of the Roberg case and tends toward a narrower view of the coverage of the Act.
Moreover, the Roberg rule for determining the substantiality of the relationship of the work of the maintenance employees to production for commerce seems to accord with the liberal interpretation of the act in other respects, as in defining producer in the Mabee case.
For the above reasons, I think the trial court was in error, that American Needlecraft should have been considered to be engaged in production, that since the space occupied by interstate producers including Needlecraft each year approximated 20% of the rentable area, plaintiffs should have been held to be engaged for a substantial portion of their time in each work week in occupations necessary to the production of goods for commerce.